Citation Nr: 1225706	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent disability rating for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1974 to November 1994.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for the appellant's service-connected low back strain from 40 to 20 percent, effective September 1, 2008.  


FINDINGS OF FACT

1.  In a February 2008 letter, the RO notified the appellant of a proposed reduction in the rating for his service-connected low back strain; he was advised of his right to submit additional evidence and request a predetermination hearing.

2.  In a May 2008 rating decision, the RO reduced the rating for the appellant's service-connected low back strain from 40 to 20 percent, effective September 1, 2008.

3.  At the time of the May 2008 rating decision, the 40 percent rating for the appellant's service-connected low back strain had been in effect for less than five years.

4.  At the time of the May 2008 rating decision, the evidence did not establish that the appellant's service-connected low back strain had undergone improvement.  



CONCLUSION OF LAW

Restoration of the 40 percent disability rating for low back strain is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.10, 3.344(c), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records show that he sought treatment on multiple occasions with complaints of low back pain.  Diagnoses included low back strain and muscle spasms.  X-ray studies of the lumbar spine performed in December 1993 showed mild scoliosis but no other abnormalities.  At his September 1994 naval discharge medical examination, the appellant reported a history of recurrent back pain.  

In December 1994, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a low back disability.  

In March 2002, the appellant submitted a claim for an increased rating for his service-connected low back disability.  

At a VA medical examination conducted in April 2002, the appellant reported recurrent back pain since service.  He indicated that at present, his symptoms included pain radiating to both legs.   Range of motion testing showed flexion to 40 degrees and extension to zero degrees.  Right and left lateral bending was possible to 25 degrees and rotation was possible to 30 degrees, bilaterally.  

In a June 2002 rating decision, the RO, inter alia, increased the disability rating for the appellant's low back strain to 20 percent, effective March 27, 2002.  

In September 2005, the appellant again submitted a claim for an increased rating for his service-connected low back disability, stating that his symptoms had become more severe since he was last evaluated.  

In support of his claim, the RO received VA clinical records dated from October 2002 to October 2005 showing that the appellant was seen on multiple occasions during this period with complaints of chronic low back pain.  In July 2005, the appellant reported longstanding low back pain now radiating down the left side, accompanied by numbness and tingling.  Examination showed that the appellant exhibited a normal gait.  Flexion was possible to 45 degrees.  Neurological examination was normal.  The assessment was low back pain.  In August 2005, X-ray studies of the lumbosacral spine were unremarkable.  In November 2005, the appellant reported that his low back pain radiated down both legs and was accompanied by numbness and tingling.  An MRI of the lumbar spine performed in December 2005 showed degenerative findings, particularly at the L5-S1 level with recess and foraminal narrowing.  

In February 2006, the appellant underwent VA medical examination at which he reported daily low back pain which he rated as an 8 on a pain scale of 1 to 10.  He reported occasional radiation to the left hip but denied radiation down the legs.  The appellant indicated that he took pain medication as needed, including oxycodone, which reduced his symptoms somewhat.  He indicated that he could only walk 50 feet before he had to stop secondary to back pain.  He indicated that he could only stand for 15 to 20 minutes before having to rest due to back pain.  The appellant reported that his ability to lift was also limited by pain to no more than 25 pounds.  The appellant indicated that his recreational activities were also limited, as he could no longer bowl, golf, or swim due to back pain.  The appellant indicated that he continued to work as a maintenance technician but had missed several days of work due to increasing low back pain.  On examination, there was no evidence of asymmetry, ankylosis, scoliosis, excessive lordosis, or kyphosis.  Active forward flexion was to 30 degrees, but increased to 40 degrees passively with pain at 30 degrees.  Extension was to 10 degrees actively, increasing to 20 degrees passively with pain at 10 degrees.  Lateral flexion was to 30 degrees both actively and passively, bilaterally, with pain at 30 degrees.  Lateral rotation was to 20 degrees actively, bilaterally.  This increased to 30 degrees passively with pain at 20 degrees.  Repetitive testing was unchanged from the baseline.  Neurologic testing was normal, with no evidence of atrophy.  The appellant exhibited was 4+/5 weakness diffusely throughout the bilateral lower extremities.  Sensory examination was normal in the lower extremities.  Gait was normal.  The appellant denied any incapacitating episodes in the past 12 months.  The examiner indicated that an MRI performed in December 2005 showed recess and foraminal narrowing at L5-S1.  The diagnosis was lumbar disc displacement without radiculopathy.

In a March 2006 rating decision, the RO, inter alia, increased the disability rating for the appellant's low back strain to 40 percent, effective September 29, 2005, pursuant to Diagnostic Code 5237.  

In December 2007, the appellant underwent VA medical examination to determine the current severity of his service-connected low back disability.  On examination, he reported a long history of progressively worsening low back pain.  He indicated that he used pain medication as needed as well as a TENS unit to help reduce his pain.  On examination, the appellant exhibited muscle spasm, guarding, and tenderness, although it was not severe enough to result in an abnormal gait or spinal contour.  There was no atrophy in the lower extremities nor was there loss of strength.  There was diminished sensation to light touch, pain and vibration in the lower extremities.  Active and passive flexion was to 40 degrees with pain beginning at 20 degrees.  Active and passive extension was to 20 degrees with pain beginning at 15 degrees.  Lateral flexion was to 30 degrees, bilaterally, with no pain.  Lateral rotation was to 30 degrees with pain beginning at 20 degrees, bilaterally.  There was no additional loss of motion on repetitive use.  The examiner noted that an MRI of the lumbar spine performed in February 2007 had shown degenerative bone and disc findings with canal and foraminal narrowing, particularly at L4-5 and L5-S1.  The examiner noted that the appellant worked in maintenance but was pursuing vocational rehabilitation to retrain for another occupation in light of his back disability.  He remained employed full time but reported that he had lost approximately 7 weeks of work in the past 12 months.  The diagnoses included low back strain and degenerative disc disease.  The examiner indicated that the appellant's disability had a significant effect on his usual occupation, particularly increased absenteeism, decreased mobility, problems with lifting and carrying, weakness, and pain.  

Based on these examination findings, in a February 2008 rating decision, the RO proposed to reduce the rating for the appellant's low back disability to 20 percent.  In a February 2008 letter, the RO advised the appellant of the proposed reduction and offered him the opportunity to submit evidence and argument, and to request a hearing.  He did not respond.  In a May 2008 rating decision, the RO reduced the disability rating for the veteran's service-connected low back strain from 40 to 20 percent, effective September 1, 2008.  The RO notified the appellant of its decision in a June 2008 letter.  The appellant appealed the RO's decision, arguing that his low back disability had not improved.  

In support of his appeal, the appellant submitted additional VA and private clinical records dated to April 2009 showing continued treatment for his service-connected low back disability.  These records show continued complaints of low back pain radiating to the lower extremities.  The appellant was treated with steroid injections, acupuncture, and neuromuscular manipulative therapy.  Findings included limited motion, as well as hypertonicity and palpable spasms at L5-S1.  His symptoms were noted to be exacerbated by repetitive bending, flexion, and prolonged standing, sitting, or walking.  These records include a February 2007 MRI of the lumbar spine showing a disc herniation at L4-5 and a disc osteophyte complex narrowing the central canal at L5-S1, along with moderate bilateral foraminal narrowing.  

In April 2009, the appellant underwent VA medical examination at which his complaints included moderate to severe pain in the lumbar paraspinal region with sciatic pain and weakness in the left lower extremity.  He reported that his treatment regimen included epidural steroid injections.  He denied incapacitating episodes.  The appellant indicated that he had flare-ups of pain with prolonged standing and walking.  He was unable to stand for longer than 30 minutes or walk for more than 60 minutes.  On examination, the appellant exhibited a mildly antalgic gait.  Examination showed no paraspinal muscle spasm, weakness, or tenderness in the thoracolumbar spine.  Active and passive flexion was from zero to 40 degrees with pain beginning at 20 degrees.  Active and passive extension was to 10 degrees with pain throughout.  Active and passive right and left lateral rotation was from zero to 10 degrees with pain throughout.  Active and passive right and left lateral flexion was from zero to 10 degrees with pain throughout.  Neurological examination was normal in the lower extremities.  The diagnosis was lumbar degenerative disc disease with radiculopathy.  

A review of the appellant's Virtual VA file contains reference to additional VA clinical records, indicating that the appellant remains under treatment for his service-connected low back disability.  The record contains no indication that the RO has reviewed these records in connection with the instant appeal.  



Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).  

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.  

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.  

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA 

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations....  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c) (2011).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board finds that the RO has complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability evaluation.  As set forth above, the RO issued a letter in February 2008, advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The May 2008 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105(e) were met.  Neither the appellant nor his representative contends otherwise.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  

As delineated in detail above, at the time of the May 2008 rating decision at issue in this case, the 40 percent rating for the appellant's service-connected low back strain had been in effect since September 29, 2005, a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See, 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that at the time of the May 2008 rating decision, the evidence did not establish that the appellant's service-connected low back strain had undergone a material improvement warranting a rating reduction from 40 to 20 percent.  

Under VA's Rating Schedule, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The specific rating criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) (pertaining to lumbosacral strain).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

Here, the RO in the May 2008 rating decision at issue, the RO determined that a reduction was warranted solely because the December 2007 VA medical examination showed that lumbar flexion was possible to 40 degrees.  The RO determined that because this range of motion fell within the criteria for a 20 percent disability rating, a reduction was warranted.  

The Board notes, however, that although the December 2007 VA medical examination report did, indeed, note that flexion was possible to 40 degrees, it further noted that the appellant exhibited pain on flexion beginning at 20 degrees, suggesting the functional equivalent of limitation of flexion to the extent necessary to meet the criteria for a 40 percent disability rating.  There is no indication that the RO considered this factor, as required by applicable regulation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202 (1995).  The 40 percent evaluation was assigned following a 2006 VA examination disclosing flexion to 40 degrees with pain at 30 degrees.  The decision to reduce was based on an examination showing flexion to 40 degrees with pain at 20 degrees.

Moreover, even assuming for the sake of argument that the December 2007 VA medical examination did show that the appellant did not exhibit flexion limited to the extent necessary to meet that particular criterion for a 40 percent rating, that fact, in and of itself, would not justify the reduction.  As set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected disability materially improved.  

In this case, the Board finds that the record contains no indication of improvement in the appellant's service-connected low back strain.  The record demonstrates a long history of significant low back pain, worsening in recent years.  The medical evidence prior to and after the reduction documents subjective complaints and objective findings which are remarkably similar, if not worsening.  

For example, the February 2006 VA medical examination upon which the 40 percent disability rating was based documents the appellant's reports of severe low back pain occasionally radiating to the hip for which he took pain medication as needed, including oxycodone.  At the December 2007 VA medical examination, the appellant reported continued severe and constant low back pain radiating down the left leg to the upper thigh.  He again indicated that he used pain medication as needed, and further reported the use of a TENS unit.  The Board notes that the appellant's reports of pain have remained consistent since that time, as evidenced by the April 2009 VA medical examination report.  

Additionally, at February 2006 VA medical examination, the appellant indicated that he continued to work as a maintenance technician but had missed several days of work due to increasing low back pain.  The December 2007 VA medical examination report notes that the appellant continued to work in maintenance but was pursuing vocational rehabilitation to retrain for another occupation in light of his back disability.  He remained employed full time but reported that he had lost approximately 7 weeks of work in the past 12 months, a clear indicator of worsening disability.  

With respect to objective findings, the February 2006 VA medical examination measured active forward flexion to 30 degrees (or 40 degrees) with pain at 30 degrees.  Extension was to 10 degrees with pain at 10 degrees.  Lateral flexion was to 30 degrees with pain at 30 degrees.  Lateral rotation was to 20 degrees with pain at 20 degrees.  Additionally, the examiner indicated that there was no evidence of paraspinal muscle spasm or tenderness and sensory examination was normal in the lower extremities.  At the December 2007 VA medical examination, flexion was to 40 degrees with pain beginning at 20 degrees.  Extension was to 20 degrees with pain beginning at 15 degrees.  Lateral flexion was to 30 degrees, bilaterally, with no pain.  Lateral rotation was to 30 degrees with pain beginning at 20 degrees, bilaterally.  The examiner in December 2007 further indicated that the appellant now exhibited muscle spasm, guarding, and tenderness, as well as diminished sensation to light touch, pain and vibration in the lower extremities, more significant symptoms than the appellant exhibited in February 2006.  The Board notes that the objective manifestations of the appellant's low back strain appear to have remained relatively constant.  

Given these factors, as well as the other evidence of record, the Board finds the evidence before the RO at the time of the May 2008 rating reduction decision did not show an actual improvement in the appellant's service-connected low back strain.  Again, the Board notes that RO in the May 2008 rating decision made no attempt at comparing the prior manifestations of the appellant's low back strain to the current manifestations.  The Board's comparison of these manifestations indicates that there was no improvement in the appellant's service-connected low back strain.  Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the appellant's service-connected low back strain from 40 to 20 percent, September 1, 2008.  Under these circumstances, the reduction is void ab initio.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  


ORDER

Restoration of a 40 percent disability rating for low back strain is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


